  Case 21-40512         Doc 81    Filed 09/03/21 Entered 09/03/21 11:27:29          Desc Main
                                    Document     Page 1 of 8


Megan M. Adeyemo (TX. Bar #24099595)
Annie C. Matthews (TX. Bar #24115058)
GORDON REES SCULLY MANSUKHANI, LLP
2200 Ross Avenue, Suite 3700
Dallas, TX 75201
Ph: (214) 231-4660 / Fax: (214) 461-4053
Email: madeyemo@grsm.com
Email: amatthews@grsm.com

Attorneys for CELTIC BANK CORPORATION


                          UNITED STATES BANKRUPTCY COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION


 In re:                                              )
                                                     )
 TROPHY HOSPITALITY, LLC,                            )   Case No.: 21-40512-11
                                                     )
                  Debtor.                            )   Chapter 11
                                                     )




          NOTICE AND MOTION FOR RELIEF FROM THE AUTOMATIC STAY
                    PURSUANT TO 11 U.S.C. § 362(d)(1) AND (2)


          Celtic Bank Corporation. (“Celtic Bank”), by and through its counsel, Gordon Rees Scully

Mansukhani, LLP, hereby files this Notice and Motion for Relief from the Automatic Stay

pursuant to 11 U.S.C. § 362(d)(1) and (2) (this “Motion”) and states as follows:

                         14-DAY NEGATIVE NOTICE – LBR 4001(a):

          Your rights may be affected by the relief sought in this pleading. You should read this

pleading carefully and discuss it with your attorney, if you have one in this bankruptcy case.

If you oppose the relief sought by this pleading, you must file a written objection, explaining

the factual and/or legal basis for opposing the relief. No hearing will be conducted on this



                                                 1
  Case 21-40512       Doc 81     Filed 09/03/21 Entered 09/03/21 11:27:29             Desc Main
                                   Document     Page 2 of 8



Motion unless a written objection is filed with the Clerk of the United States Bankruptcy

Court and served upon the party filing this pleading WITHIN FOURTEEN (14) DAYS

FROM THE DATE OF SERVICE shown in the certificate of service unless the Court

shortens or extends the time for filing such objection. If no objection is timely served and

filed, this pleading shall be deemed to be unopposed, and the Court may enter an order

granting the relief sought. If an objection is filed and served in a timely manner, the Court

will thereafter set a hearing with appropriate notice. If you fail to appear at the hearing, your

objection may be stricken. The Court reserves the right to set a hearing on any matter.

                                         BACKGROUND

       1.      On or about October 26, 2016, Trophy Hospitality, LLC (“Debtor”) and Blue Star

Frisco Retail, LLC (“Landlord”) entered into the Shopping Center Lease (together with all

amendments, the “Lease”) with Debtor for 6770 Winning Drive, Suite 900, Frisco, TX 75034 (the

“Property”). See Declaration of Jeffery Orgill filed in support hereof (“Orgill Declaration”) at ¶ 2.

       2.      On December 13, 2018, Debtor and Landlord entered into the First Amendment to

the Shopping Center Lease. See Orgill Dec. at ¶ 3.

       3.      On or about December 14, 2018, in preparation for Celtic Bank’s loan to Debtor,

Landlord agreed to subordinate its interest in all of Debtor’s collateral located on the Property to

Celtic Bank’s interests as set forth in the Landlord Lien Subordination, Collateral Access and

Notice of Assignment of Lease Agreement (“Subordination Agreement”). A true and correct copy

of the Subordination Agreement is attached to the Orgill Declaration as Exhibit 1.

       4.      On or about January 30, 2019, Celtic Bank provided financing to Debtor to enable

it to acquire various equipment, furniture, fixtures and inventory for its new business operations.




                                                 2
  Case 21-40512       Doc 81     Filed 09/03/21 Entered 09/03/21 11:27:29            Desc Main
                                   Document     Page 3 of 8



       5.      The loan was documented in a number of agreements including the U.S. Small

Business Administration Note dated January 30, 2019 in the original principal amount of

$2,050,000.00 pursuant to which, Debtor was required to pay principal and interest payments of

$24,883.91 every month beginning seven months from January 30, 2019, with interest adjusted

quarterly (the “Note”). The term of the Note was for ten years six months from the date of the

Note. See Orgill Dec. at ¶ 6, and Exhibit 2.

       6.      The obligations under the Note were secured by the “Collateral” as described in the

Cash Collateral Pledge and Security Agreement dated January 30, 2019 granting a security interest

in, among other things, the Accounts, all cash, certificates, interest, dividends, deposits, deposit

accounts, all as more particularly described in the Pledge Agreement. See Orgill Dec. at ¶ 7, and

Exhibit 2.

       7.      The obligations under the Note were further secured by Collateral described in the

Commercial Security Agreement granting Celtic Bank a security interest in, among other things.

“All Inventory, Chattel Paper, Accounts, Equipment and General Intangibles, Purchase Money

Security Interest in all Equipment, Purchase Money Security Interest in all Fixtures, and Purchase

Money Security Interest in all Inventory” together with additional collateral as described in the

Commercial Security agreement. See Orgill Dec. at ¶ 8, and Exhibit 2.

       8.      A true and correct copy of the Note, Cash Collateral Pledge and Security

Agreement and Commercial Security Agreement were attached as part of Celtic Bank’s proof of

claim filed in this case (Claim number 3) in the fully secured amount of $1,794,983.54. A true and

correct copy of Celtic Bank’s Proof of Claim is attached to Orgill Declaration as Exhibit 2.




                                                 3
  Case 21-40512      Doc 81     Filed 09/03/21 Entered 09/03/21 11:27:29            Desc Main
                                  Document     Page 4 of 8



       9.     On August 14, 2019, Landlord and Debtor entered into the Second Amendment to

Shopping Center Lease and on August 31, 2020 they entered into the Third Amendment to

Shopping Center Lease.

       10.    On April 8, 2021, Debtor filed its voluntary petition under Subchapter V of Chapter

11 of Title 11 of the United States Code in the United States Bankruptcy Court for the Eastern

District of Texas, Sherman Division.

       11.    On April 15, 2021, Scott M. Seidel was appointed Subchapter V Trustee in

Debtor’s bankruptcy case.

       12.    On May 12, 2021, Celtic Bank filed its proof of claim in the Trophy Hospitality

case in the fully secured amount of $1,794,983.54. Exhibit 2, Orgill Declaration.

       13.    On April 19, 2021, Landlord filed its Motion of Landlord Blue Star Frisco Retail,

LLC for an Order (1) Alternative (A) Confirming that the Automatic Stay has been Terminated

Pursuant to Section 362(j) of the Bankruptcy Code Because the Lease Terminated Prepetition; or

(B) Granting Relief from the Automatic Stay and (II) Compelling Debtor’s Compliance with

Applicable Law and Lease Pending Departure [Doc. 18] (“Landlord’s Motion”).

       14.    On July 28, 2021, Debtor and Landlord entered into a Stipulation resolving issues

raised in Landlord’s Motion [Doc. 52-1] and on August 8, 2021, the Court approved the Stipulation

[Doc. 58].

       15.    On August 9, 2021, Celtic Bank filed its Notice of 1111(b) election. [Doc. 60]

       16.    On August 16, 2021, the United States Trustee filed a Motion to Convert or

Dismiss, with Prejudice, Debtor’s bankruptcy case. [Doc. 61]

       17.    On August 17, 2021, Celtic Bank filed its Objection to Confirmation of Chapter 11

Small Business Subchapter V Plan. [Doc. 63]



                                                4
  Case 21-40512       Doc 81     Filed 09/03/21 Entered 09/03/21 11:27:29             Desc Main
                                   Document     Page 5 of 8



       18.     On August 18, 2021, Landlord filed a Limited Objection to Plan. [Doc. 69]

       19.     On August 21, 2021, the Landlord served Debtor with Notice of Event of Default

and Termination of Lease.

       20.     On August 21, 2021, Landlord sent Celtic Bank a Notice of Termination Event

pursuant to the terms of the Subordination Agreement. A true and correct copy of the Notice of

Termination is attached to Orgill Declaration as Exhibit 3.

       21.     The Subordination Agreement provides, among other things, Celtic Bank a

disposition period of thirty (30) days following a termination notice without interference by

Landlord, to enter the Property and inspect or remove any and all of the Collateral in connection

with the enforcement of its rights pursuant to the Credit Agreement (the “Disposition Period”).

Celtic Bank is required to pay for occupancy after the Disposition Period pursuant to paragraph

4(c) of the Subordination Agreement. Exhibit 1, Orgill Declaration.

       22.     According to Debtor’s Plan, the Collateral has a collective value of $300,000.00.

[Doc. 43]

                                  BASIS FOR RELIEF REQUESED

       23.     Cause exists for the Court to grant Celtic Bank relief from the automatic stay

pursuant to §§ 362(d)(1) and (2) of the Bankruptcy Code because the Collateral is not necessary

to an effective reorganization in light of the termination of the Lease by the Landlord. In addition,

there is no equity in the Collateral as the Collateral is valued by Debtor at $300,000 [Doc. 43]

whereas Celtic Bank’s claim secured by the Collateral is in the amount of at least $1,794,983.54

(Exhibit 2, Orgill Declaration). The Collateral continues to depreciate post-petition and Debtor is

no longer able to use of the Collateral which is located at the Property and Landlord terminated




                                                 5
  Case 21-40512       Doc 81     Filed 09/03/21 Entered 09/03/21 11:27:29             Desc Main
                                   Document     Page 6 of 8



Debtor’s lease. Additionally, it is likely that some of the Collateral is perishable food stuffs

included in Debtor’s inventory and will be valueless absent immediate relief.

       24.     Landlord’s Notice of Termination Event sent on August 21, 2021 terminated

Debtor’s lease and began the Disposition Period allowing Celtic Bank to take possession of its

Collateral. Thirty days after August 21, 2021, Celtic Bank would be required to begin paying for

occupancy in light of the termination of Debtor’s lease and lock out of Debtor by the Landlord,

pursuant to paragraph 4(c) of the Subordination Agreement. See Subordination Agreement,

Exhibit 1 to Orgill Dec.

       25.     Cause therefore exists for this Court to grant Celtic Bank immediate relief from the

automatic stay so as to permit Celtic Bank, its agents, employees, representatives, professionals,

and counsel, to exercise its rights under the Loan Agreement, and Subordination Agreement,

including all of Celtic Bank’s available legal and contractual remedies with respect to the

Collateral, including but not limited to entering the Property and taking possession of, liquidating

(including conducting an auction of the Collateral), disposing of and/or removing any and all

Collateral referenced in the Loan Agreement. Celtic Bank is not seeking relief from stay at this

time to take other enforcement action against Debtor or the bankruptcy estate with respect to any

deficiency balance remaining on the Loan Agreement after crediting any proceeds from the

disposition of the Collateral. This Motion is without prejudice to Celtic Bank seeking further relief

from the Court, including pursuing a deficiency claim against Debtor.

       26.     Celtic Bank further requests that the Court also waive the fourteen-day stay of that

order provided by Fed. R. Bankr. P. 4001(a)(3) and permit Celtic Bank to immediately enforce

and implement the Order, particularly given the likelihood of perishable inventory.




                                                 6
  Case 21-40512       Doc 81     Filed 09/03/21 Entered 09/03/21 11:27:29             Desc Main
                                   Document     Page 7 of 8



       WHEREFORE, Celtic Bank respectfully requests that this Court enter an Order: (1)

terminating, annulling and modifying the automatic stay of 11 U.S.C. section 362 to permit

movant, Celtic Bank, its agents, employees, representatives, professionals, and counsel, to exercise

its rights under the Loan Agreement, and Subordination Agreement, including all of Celtic Bank’s

available legal and contractual remedies with respect to the Collateral, including but not limited to

entering the Property and taking possession of, liquidating (including conducting an auction of the

Collateral), disposing of and/or removing any and all Collateral referenced in the Loan Agreement;

(2) , waiving the fourteen day stay of such order, and (3) granting such other and further relief to

Celtic Bank as the Court deems proper.

       Dated: September 3, 2021
                                              GORDON REES SCULLY MANSUKHANI, LLP


                                              By: /s/ Megan M. Adeyemo
                                                  Megan M. Adeyemo
                                                  Annie C. Matthews
                                                  2200 Ross Avenue, Suite 3700
                                                  Dallas, TX 75201
                                                  Ph: (214) 231-4660 / Fax: (214) 461-4053
                                                  Email: madeyemo@grsm.com
                                                  Email: amatthews@grsm.com

                                                     Counsel for Celtic Bank Corporation



                                 CERTIFICATE OF SERVICE

       The undersigned certifies that on September 3, 2021, a true and correct copy of the
foregoing document was electronically filed and served via CM/ECF on all parties that have
entered an appearance and requested service in the above-referenced case and via US Mail as
follows:

Trophy Hospitality, LLC                              Eric A. Liepins
3351 Waverly Drive                                   Eric A. Liepins, P.C.
Celina, TX 75009                                     12770 Coit Road Ste. 850
                                                     Dallas, TX 75251

                                                 7
                       Case 21-40512       Doc 81     Filed 09/03/21 Entered 09/03/21 11:27:29         Desc Main
                                                        Document     Page 8 of 8




                      Scott Seidel                                    U.S. Trustee
                      Sub Chapter V Trustee                           Office of the United States Trustee
                      6505 West Park Boulevard Ste. 306               110 N. College Ave. Ste. 300
                      Plano, TX 75093                                 Tyler, TX 75702


                      Marcus Salitore                                 John M. Vardeman
                      US Trustee Office                               US Trustee Office
                      110 N. College Ave., Room 300                   110 N. College Ave., Room 300
                      Tyler, TX 75702                                 Tyler, TX 75702


                      Blue Star Frisco Retail, LLC                    Aramak Uniform Services
                      Michael D. Warner                               P.O. Box 731617
                      Benjamin L. Wallen                              Dallas, TX 75373
                      Pachulski Stang Ziehl & Jones, LLP
                      440 Louisiana Street, Ste. 900
                      Houston, TX 77002

                      Bigs Investment Holdings, LLC                   Purely Meat Company
                      c/o Travis Richard                              435 W. Division
                      5335 Spring Valley                              Chicago, IL 60651
                      Dallas, TX 75234

                      Shiloh Oak Investment, LLC                      City of Frisco
                      c/o Travis Richard                              Linebarger Goggan Blair & Sampson, LLP
                      5335 Spring Valley                              c/o Laurie A. Spindler
                      Dallas, TX 75234                                2777 N. Stemmons Freeway, Ste. 1000
                                                                      Dallas, TX 75207

                      Sani Servant                                    Small Business Admin
                      3100 E. Meadows                                 P.O. Box 3918
                      Mesquite, TX 75150                              Portland. OR 97208

                      Frisco ISD                                      Wade Electric
                      c/o Brandon Fielder et al                       c/o Brandon Fielder et al
                      1919 S. Shiloh Road, Suite 310, LB 40           1919 S. Shiloh Road, Suite 310, LB 40
                      Garland, TX 75042                               Garland, TX 75042




                                                                /s/ Anita Soto
                                                                For Gordon Rees Scully Mansukhani LLP


1244852/61083723v.1
                                                                  8
